Citation Nr: 1136522	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits, paid without recoupment of an August 2006 tort settlement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  He died in February 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).

In October 2009, the appellant testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

In a March 2010 decision, the Board determined that the offset amount awarded under 38 U.S.C.A. § 1151 against the appellant's DIC benefits was proper.  The appellant subsequently appealed such decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2010 order granted the parties' joint motion for remand, vacating the Board's March 2010 decision and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

By way of history, the RO, in a March 2002 rating decision, awarded DIC benefits to the appellant under 38 U.S.C.A. § 1151.  In November 2002, the appellant filed a claim against the United States Government under the provisions of the Federal Tort Claims Act (FTCA), seeking damages stemming from the February 2001 death of the Veteran, in accordance with 28 U.S.C.A. § 2672.  

In August 2006, the appellant agreed to settle her FTCA claim for $362,500.  The Settlement indicated that $60,000.00 of that total would be used by the United States to purchase an annuity contract for the benefit of the Veteran's three children, and that the remaining amount, $302,500.00, was to be paid to the appellant and the four other plaintiffs (the Veteran's mother, and the appellant and Veteran's three children) in a cash sum payment.  

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or after December 1, 1962, awarded a judgment against the United States in a civil action brought pursuant to section 1346(b) of title 28, or . . . enters into a settlement or compromise under section 2672 or 2677 of title 28 by reason of a disability or death treated pursuant to this section as if it were service-connected, then no benefits shall be paid to such individual for any month beginning after the date such judgment, settlement, or compromise becomes final until the aggregate amount of benefits which would be paid but for this subsection equals the total amount included in such judgment, settlement or compromise."  38 U.S.C.A. § 1151(b); see also 69 Fed. Reg. 46,426 (August 3, 2004).

VA regulations implementing 38 C.F.R. § 1151(b) are in accord with the statute, and provide that where any person is awarded a judgment on or after December 1, 1962, against the United States in a civil action brought pursuant to 28 U.S.C. § 1346(b), or enters into a settlement or compromise on or after December 1, 1962, under 28 U.S.C. § 2672 or § 2677, by reason of disability, aggravation or death within the purview of this section (i.e., 38 U.S.C.A. § 1151), no compensation . . . shall be paid to such person for any month beginning after the date of such judgment, settlement, or compromise on account of such disability, aggravation, or death becomes final until the total amount of benefits which would be paid except for this provision equals the total amount included in such judgment, settlement, or compromise.  The provisions of this paragraph do not apply, however, to any portion of such compensation or dependency and indemnity compensation payable for any period preceding the end of the month in which such judgment, settlement, or compromise becomes final.  38 U.S.C.A. § 3.800(a) (2).

The August 2006 settlement reflects that the $302,500.00 was paid to the appellant, both in her individual capacity and on behalf of the estate of the Veteran, and to the appellant's attorney.  The appellant maintains that she paid out amounts to the Veteran's three children, his mother, and to the attorneys, such that she only received $78,804.20 for herself.  

Significantly, the amount to be offset under 38 U.S.C.A. § 1151(b) from benefits awarded under 38 U.S.C.A. § 1151(a) is the survivor's proportional share of the cost to the United States of the settlement or compromise, including the survivor's proportional share of attorney fees.  38 C.F.R. § 3.362(d).  The August 2006 settlement does not prescribe any specific payments to the Veteran's mother or his three children, other than those amounts they will be paid from the matured annuity contract.  

Nonetheless, in vacating the Board's March 2010 decision, the Court indicated that adequate reasons and bases were not provided for the Board's determination that the appellant's survivor amount of the settlement was the entire $302, 500.00.  Thus, based on the appellant's arguments and the December 2010 joint motion, the Board finds that an additional development is necessary.  In this regard, any evidence showing that the appellant paid out monies from the settlement to the Veteran's mother and/or his three children should be requested for inclusion in the claims folder.  Moreover, if a distribution agreement and/or probate order exists, they should be associated with the claims folder.  

The Board also notes that in March 2011, the appellant requested that her case be remanded to the agency of original jurisdiction for consideration of any newly submitted or received evidence.

Accordingly, the case is REMANDED for the following action:

1.  Allow the appellant the opportunity to submit any additional evidence in support of her claim, which may include any existing distribution agreement associated with the 2006 settlement, copies of cancelled checks/money orders reflecting settlement distribution to  the Veteran's mother and three children, and a probate order.

2.  Contact VA's General Counsel (or that office's appropriate representative in the tort claim at issue) and request that a copy of any distribution agreement associated with the August 2006 settlement be forwarded for inclusion in the claims folder.  If no such documentation is available, a written statement from the General Counsel's representative to that effect should be requested for incorporation into the record.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


